DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baer et al. (USP 5,216,312, referred to herein as “Baer”).
Regarding claim 1, Baer discloses a sensor apparatus (Fig. 3), comprising:
an element substrate (see: piezoelectric substrate 84) comprising a first top surface (see: top portion of piezoelectric substrate 84 located under the wave-trapping plate 94), a second top surface (see: top portion of piezoelectric substrate 84 located under the electrode fingers 86 and 88) and a third top surface (see: top portion of piezoelectric substrate 84 located under the electrode fingers 90 and 92);
an immobilization film disposed on the first top surface (see: wave-trapping plate 94),
a first IDT electrode disposed on the second top surface (see: electrode fingers 86 and 88 which form a transmitting interdigital transducer), and
a second IDT electrode disposed on the third top surface of the element substrate (see: electrode fingers 90 and 92 which form an input interdigital transducer);
wherein the immobilization film disposed is between the first IDT electrode and the second IDT electrode (see: wave-trapping plate 94 located between the transmitting and input interdigital transducers), and an entirety of an upper surface of the immobilization film is positioned at a lower level than at least one of an upper surface of the first IDT electrode and an upper surface of the second IDT electrode (see: two portions of wave-trapping plate 94 located adjacent to the gaskets 32, the entirety of both portions are thinner than the electrode fingers 86, 88, 90, and 92; Col.9/L.60-68, see: The wave-trapping plate 94 is varied in thickness to selectively relax and tighten trapping of wave energy. A reduced thickness at the interface of the plate with the gasket 32 allows sufficient penetration to render the LW device 82 less susceptible to attenuation resulting from this gasket/plate contact).
Regarding claim 5, Baer further discloses a reactant located on the immobilization film (Col.9/L.47-59, see: Typically, the plate 94 is a multi-layered structure having a reactive layer that is chemically reactive to a constituent of a fluid under test).
Regarding claim 6, Baer further discloses a surface roughness of the upper surface of the immobilization film is greater than at least one of a surface roughness of the upper surface of the first IDT electrode and a surface roughness of the upper surface of the second IDT electrode (Fig. 3, see: undulating upper surface of wave-trapping layer 94, which is a more varied (rough) top surface compared to the flat and planar top surfaces of each of the electrode fingers 86, 88, 90, and 92).
Regarding claim 7, Baer further discloses a thickness of the immobilization film is smaller than at least one of a thickness of the first IDT electrode and a thickness of the second IDT electrode (Fig. 3, see: two portions of wave-trapping plate 94 located adjacent to the gaskets 32 which are thinner than the electrode fingers 86, 88, 90, and 92; Col.9/L.60-68, see: The wave-trapping plate 94 is varied in thickness to selectively relax and tighten trapping of wave energy. A reduced thickness at the interface of the plate with the gasket 32 allows sufficient penetration to render the LW device 82 less susceptible to attenuation resulting from this gasket/plate contact).
Regarding claim 8, Baer further discloses the entirety of the upper surface of immobilization film is at a higher level than at least one of the second surface and the third surface (Fig. 3, see: entirety of two portions of wave-trapping plate 94 located adjacent to the gaskets 32 is positioned above the top portion of piezoelectric substrate 84 located under the electrode fingers 86, 88, 90, and 92).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baer et al. (USP 5,216,312, referred to herein as “Baer”), in view of Baer et al. (USP 5,283,037, cited in IDS filed 06/18/2022, referred to herein as “Flory”).
Regarding claim 2, Baer further discloses using gaskets to protect the transmitting and input interdigital transducers (Fig. 3, see: gaskets 32).
Baer does not explicitly disclose a protective film which covers the first IDT electrode and the second IDT electrode.
Flory teaches an analogous Love Wave device (Fig. 3) comprising a piezoelectric substrate (11), an input interdigital transducer (12), an output interdigital transducer (13), and a love plate (36) having a chemically reactive layer (18) arranged between the interdigital transducers.  Wherein the input and output interdigital transducers are covered and protected by a shielding layer (17).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a shielding layer onto the interdigital transducers in the device disclosed by Baer, as taught by Flory, in order to provide improved protection from corrosion and prevent substantial shorting of the electrodes (Flory: Col.10/L.42-66).
Regarding claim 3, modified Baer further discloses the protective film is spaced away from the immobilization film (Flory: Fig. 3, see: shielding layer 17 is not in contact with the love plate 36).
Regarding claim 4, modified Baer further discloses the protective film is located between the immobilization film and at least one of the first IDT electrode and the second IDT electrode (Flory: Fig. 3, see: a portion of shielding layer 17 extends past the inner most electrodes of IDTs 12 and 13, and is located in between the inner most electrodes of IDTs 12 and 13 and the love plate 36).



Response to Arguments
Applicant's arguments filed 09/07/2022 have been fully considered but they are not persuasive.
The Examiner respectfully disagrees with the Applicant’s assertion that the prior art device disclosed by Baer fails to teach or suggest “an entirety of an upper surface of the immobilization film is positioned at a lower level than at least one of an upper surface of the first IDT electrode and an upper surface of the second IDT electrode”. 
The scope of the instant claim would include the device disclosed by Baer, as the portions of the wave-trapping plate (94) located adjacent to the gaskets (32) comprise a top surface, which has been interpreted to be analogous to the instantly recited “an upper surface”.  The entirety of the analogous “an upper surface” of the wave-trapping plate (portion adjacent to gaskets) is thinner than the electrode fingers (86, 88, 90, 92), and therefore it is the position of the Examiner, the prior art device anticipates the scope defined by the instant claims.
The Applicants are advised, positively reciting “the immobilization film comprising a top surface which extends continuously between the first IDT electrode and the second IDT electrode, wherein the top surface is entirely positioned at a lower level than…” would make the claims more commensurate with the Applicant’s interpretation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/Primary Examiner, Art Unit 1797